Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-21-2009

In Re: Michael Reynolds
Precedential or Non-Precedential: Non-Precedential

Docket No. 09-1571




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"In Re: Michael Reynolds " (2009). 2009 Decisions. Paper 1506.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1506


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-141                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 09-1571


                       IN RE: MICHAEL CURTIS REYNOLDS,
                                                  Petitioner


                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 06-cv-01400)


                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 19, 2009

                 Before: BARRY, AMBRO and SMITH, Circuit Judges

                              Opinion filed: April 21, 2009


                                       OPINION


PER CURIAM

      Michael Curtis Reynolds, a federal prisoner proceeding pro se and in forma

pauperis, has filed a mandamus petition pursuant to 28 U.S.C. § 1651, seeking to compel

a ruling of summary judgment in his favor.

      Beginning in July 2006, Reynolds filed three civil rights complaints pursuant to 42

U.S.C. § 1983, against various correctional officers stemming from an incident in which

he was allegedly assaulted and denied law library privileges. The three actions were
eventually consolidated into one, and Reynolds proceeded to file several motions for

contempt and summary action against the named defendants. According to Reynolds, he

has filed no fewer than four contempt of court motions and twenty-five motions for

summary judgment. Apparently unhappy with the fact that the District Court has neither

sanctioned the defendants for contempt nor entered summary judgment against them,

Reynolds has filed the instant petition seeking an immediate award of summary judgment

in his favor.

       The writ of mandamus is an extraordinary remedy. To justify the Court’s use of

this remedy, a petitioner must demonstrate that he has a clear and indisputable right to

issuance of the writ. Kerr v. United States District Court, 426 U.S. 394, 403 (1976);

DeMasi v. Weiss, 669 F.2d 114, 117 (3d Cir. 1982). As we have previously held, the

management of its docket is committed to the sound discretion of the District Court. In re

Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982). When a matter is

discretionary, it cannot typically be said that a litigant’s right is “clear and indisputable.”

Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 36 (U.S. 1980). In the instant case,

we do not hesitate to conclude that Reynolds presents no extraordinary circumstances

warranting the grant of mandamus relief.

       A review of the docket for the underlying proceeding shows that the parties have

been directed to conclude discovery by March 31, 2009, and that any additional

dispositive motions shall be filed no later than April 30, 2009. We are confident that the



                                               2
District Court will issue its decision in a timely fashion, provided, of course, that

Reynolds does not continue to deluge the court with his numerous filings. Additionally,

Reynolds will have an opportunity for appellate review of the District Court’s handling of

the contempt and discovery orders, as well as the motions for summary judgment, after

the District Court has entered a final order.

       Accordingly, we will deny the petition for a writ of mandamus. Reynolds’ motion

to expedite is likewise denied.




                                                3